 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDLoose Leaf Hardware, Inc. and International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Teamsters LocalUnion 667. Case 26-CA-8271August 14, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on February 13, 1980, andan amended charge filed on February 26, 1980, byInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Teamsters Local Union 667, herein called theUnion, and duly served on Loose Leaf Hardware,Inc., herein called Respondent, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 26, issued a com-plaint on March 10, 1980, against Respondent, al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge,amended charge, complaint, and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March 5,1979, following a Board election in Case 26-RC-5990, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about December 13, 1979,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On March 19, 1980,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint, and asserting certain affirmative de-fenses.Respondent admitted that it meets the Board'sjurisdictional standards and that the Union is alabor organization within the meaning of the Act.It denies that the Union was properly certified onNovember 5, 1979, as the collective-bargaining rep-' Official notice is taken of the record in the representation proceed-ing. Case 26-RC-5990, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems. Inc.. 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co.. 167 NLRB 151 (1967). enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp.. 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.251 NLRB No. 19resentative of the employees in the unit. It furtherdenies that the Union is the exclusive bargainingrepresentative of Respondent's employees in thedescribed unit; or that it engaged in, or is engagingin, unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and (5), Sec-tion 8(d), and Section 2(6) and (7) of the Act.On April 24, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on April 28,1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause Respondent denies thatthe Union was properly certified as the representa-tive of its employees, and therefore denies that ithas any duty to bargain with the Union. Specifical-ly, Respondent contends that the Regional Direc-tor acted in an arbitrary and capricious manner inthat he failed to properly conduct an investigationof Respondent's objections to the representationelection, and that the Regional Director and theBoard overruled Respondent's objections to theelection without affording Respondent the opportu-nity of a hearing, thus depriving Respondent of itsconstitutional right to due process of law.Review of the record herein reveals that in Case26-RC-5990, the petition filed by the Union onApril 24, 1979, and on May 7, 1979, the RegionalDirector approved a Stipulation for CertificationUpon Consent Election. Following an election heldon June 7, 1979, Respondent filed objections to theelection, alleging, inter alia, that: (1) Petitioner'sagents had threatened and harassed employees withphysical violence if they crossed a picket linewhich might be established by Petitioner, and thatthe Union thereby caused employees who support-ed Petitioner to harass employees who opposed Pe-titioner thus creating an atmosphere of fear and co-ercion which denied the employees a free choice,(2) Petitioner, during the preelection campaign,made various misrepresentations of fact at a timewhen Respondent did not have an opportunity torespond; and (3) Petitioner provided alcoholic bev- LOO)SE LEAF HARDWARE, INC.169erages and other inducements to employees to in-fluence their votes.On July 13, 1979, the Regional Director issuedhis report on objections recommending that Re-spondent's objections be overruled in their entiretyand that the Petitioner be issued a Certification ofRepresentative.On August 1, 1979, Respondent filed its excep-tions to the report on objections, further allegingthat the Regional Director's conduct of his investi-gation of Respondent's objections was so arbitraryas to deprive Respondent of its constitutional rightto due process of law and that a hearing was neces-sary to resolve the substantial factual issues left un-resolved by the Regional Director's arbitrary ac-tions. On November 5, 1979, the Board issued aDecision and Certification of Representative inwhich it adopted the Regional Director's findingsand recommendations2and certified the Union asthe exclusive bargaining representative of the em-ployees in the appropriate unit.3It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceedingsAll issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a corporation, is engaged in thebusiness of manufacturing notebook hardware at its2 246 NLRB No. 46 Member Penello dissented on the ground that Inhis opinion Respondent's Objections I and 2, insofar as theX allegethreats of violent reprisals against employees should they attempt to crossany picket line established by the Petitioner raised issues warranting ahearing.3 In its repsonse to the Notice To Show Cause. Respondent has re-quested that this case he referred to the Regional Director for a hearingIn overruling Respondent's objections in Case 2 RC 5990, the Boardnecessarily found that there were no issues of fact or la sAarratnllg ahearingI See Ptrtburgh Pluat Glau (iC'o \ L.RR., 313 U S 146, I62 (1q41)Rules and Regulations of the Board, Sees 102 .7(f and 102 69(c)facility located at West Memphis, Arkansas. Re-spondent, on an annual basis, sells and ships fromits West Memphis, Arkansas, facility products,goods, and materials valued in excess of $50,000 di-rectly to points outside the State of Arkansas. Inaddition, Respondent annually purchases and re-ceives at its West Memphis, Arkansas, facilityproducts, goods, and materials valued in excess of$50,000 directly from points outside the State ofArkansas.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOI.VEDInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Teamsters Local Union 667, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees in-cluding all machine operators, packers, zippressers, platers, machine adjusters, tool anddie men, truckers and weighers, porters, andmaterial handlers employed at the Employer'sWest Memphis, Arkansas, location; excludingall office clerical employees, guards, and su-pervisors as defined in the Act.2. The certificationOn June 7, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 26, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton November 5, 1979, and the Union continues tobe such exclusive representative within the mean-ing of Section 9(a) of the Act.LOOSE LEAF HARDWARE, INC 169 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Request To Bargain and Respondent'sRefusalCommencing on or about December 13, 1979,and at all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about December 13, 1979, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceDecember 13, 1979, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with the oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Loose Leaf Hardware, Inc., is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, Teamsters Local Union 667, is a labor organi-zation within the meaning of Section 2(5) of theAct.3. All production and maintenance employees in-cluding all machine operators, packers, zip press-ers, platers, machine adjusters, tool and die men,truckers and weighers, porters, and material han-dlers employed at the Employer's West Memphis,Arkansas, location; excluding all office clerical em-ployees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since November 5, 1979, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about December 13, 1979,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Loose Leaf Hardware, Inc., West Memphis, Ar-kansas, its officers, agents, successors, and assigns,shall:1. Cease and desist from: LOOSE LEAF HARDWARE, INC.171(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Teamsters LocalUnion 667, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All production and maintenance employees in-cluding all machine operators, packers, zippressers, platers, machine adjusters, tool anddie men, truckers and weighers, porters, andmaterial handlers employed at the Employer'sWest Memphis, Arkansas, location; excludingall office clerical employees, guards, and su-pervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its West Memphis, Arkansas, locationcopies of the attached notice marked "Appendix."5Copies of said notice, on forms provided by theRegional Director for Region 26, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive*days thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 26,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."MEMBER PENELLO, dissenting:In my dissent in part in the underlying represen-tion proceeding, 246 NLRB No. 46 (1979), I con-cluded that the Employer's Objections 1 and 2, in-sofar as they alleged that the Petitioner threatenedunit employees with violent reprisals should theyattempt to cross any picket lines established by thePetitioner, raised issues warranting a hearing.Therefore, in my view, the certification of theUnion was improper. Accordingly, I would denythe General Counsel's Motion for Summary Judg-ment, and I dissent from my colleagues' finding ofa violation of Section 8(a)(5) herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, Teamsters Local Union 667, as theexclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employeesincluding all machine operators, packers, zippressers, platers, machine adjusters, tool anddie men, truckers and weighers, porters, andmaterial handlers employed at our Employ-er's West Memphis, Arkansas, location; ex-cluding all office clerical employees, guards,and supervisors as defined in the Act.LOOSE LEAF HARDWARE, INC.LOOSE LEAF HARDWARE, INC~~~~~~~~~~~~~~~~. 7